Citation Nr: 0618601	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a non-VA facility 
from January 3 to January 6, 2003.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel









INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the James H. Quillen Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Mountain 
Home, Tennessee.  The claims file came to the Board through 
the VA Regional Office (RO) in Roanoke, Virginia.

In June 2004, the Board remanded the veteran's claim, in 
part, to the RO in Roanoke, Virginia, to comply with his 
request to testify at a hearing before a Veterans Law Judge.  
However, in a July 2004 signed statement, the veteran 
withdrew his hearing request.  As such, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.

In October 2005, the Board partially granted the veteran's 
appeal to the extent that reimbursement of unauthorized 
medical treatment at a non-VA facility to include emergency 
transport was allowed from January 1 to January 2, 2003.  The 
Board remanded the matter of reimbursement of unauthorized 
medical treatment from January 3 to January 6, 2003, for 
additional evidentiary development.  That development having 
been satisfactorily accomplished, the matter is back before 
the Board.


FINDINGS OF FACT

1.	The veteran has been in receipt of a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) since May 1987. 

2.	The veteran incurred medical expenses at a private 
medical facility, including emergency transportation 
service, from January 1 to January 6, 2003, when he was 
treated for congestive heart failure and a need to rule 
out a myocardial infarction.

3.	In October 2005, the Board determined that an emergency 
situation existed on January 1 and January 2, 2003 when 
the veteran was treated at a private medical facility 
and his condition and presenting symptoms were of such a 
nature that VA medical facilities were not reasonably 
available and he could not safely be transferred to a VA 
or other Federal medical facility.

4.	There is an approximate balance in the evidence as to 
whether the veteran's medical treatment from January 3 
to January 6, 2003 was for a continuation of the initial 
emergency treatment begun on January 1, 2003, and 
whether a VA or other Federal facility was feasibly 
available to which the veteran could have been safely 
transferred.  After initial stabilization of the heart 
pathology, renal pathology developed rendering 
transportation to the VA infeasible for the period in 
question.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
requirements for VA reimbursement or payment for the cost of 
unauthorized private medical services incurred at a non-VA 
facility from January 3 to January 6, 2003 have been met.  38 
U.S.C.A. §§ 1728, 5102, 5103-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 17.120, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The VCAA essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating this claim.  This is so because 
the Board is taking action favorable to the veteran, and as 
such the decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
2002), and (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a) (West 2002).  See also Hennessey v. Brown, 
7 Vet. App. 143 (1994).  In this case, the veteran, who is 78 
years old, indicated that he awoke with shortness of breath 
and his condition worsened when he got out of bed.  He called 
the VAMC at Mountain Home, Tennessee, and was advised by the 
answering service to call his local emergency number if he 
had an emergency.  He said he was the only driver in his 
household, was gasping for breath and was experiencing 
congestive heart failure, and he had his wife call 911; that, 
when the emergency medical services (EMS) came, they took him 
by ambulance to the emergency room at the Norton Community 
Hospital and that he did not notify them that he needed to be 
taken to a VA facility.  As such, the veteran has not argued, 
nor does the evidence suggest, that prior authorization per 
se for private medical treatment from January 3 to 6, 2003 
was obtained.  Thus, the pertinent issue is whether he is 
eligible for reimbursement for medical services that were not 
previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§§ 17.120 (2005).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  However, treatment 
can be for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability.  38 C.F.R. § 17.52 (2005).  The record 
reflects that the veteran is currently service-connected for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling, a right arm and hand disability, evaluated as 40 
percent disabling, and residuals of burn scars to the chest 
and right side of the neck, evaluated as 30 percent 
disabling.  The veteran has a TDIU that has been in effect 
since May 1987.  Therefore, he does have a total disability 
permanent in nature that results from service- connected 
disabilities.  38 C.F.R. § 17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b),(c).

In his written statements in support of his claim, the 
veteran said that the medical expenses were incurred because 
he experienced congestive heart failure, shortness of breath, 
and pneumonia.  He said that when he called the VAMC in 
Mountain Home, the answering service advised that if he had 
an emergency, to call the local emergency number and, he did 
so, as he lived 80 miles from the VAMC, too great a distance 
to travel with congestive heart failure.  His condition at 
admission to the private medical facility on January 1, 2003 
was described as "urgent".  The emergency room record 
reflects he was treated for pneumonia in February 2002, and 
had a previous medical history of cardiac bypass surgery in 
1998, congestive heart failure, a pacemaker, hypertension, 
and diabetes.  The chest x-ray taken at admission revealed 
congestive heart failure.  

In its October 2005 decision, the Board determined that given 
the veteran's age and the distance he would have had to drive 
in an automobile given his presenting symptoms, VA facilities 
were not reasonably available.  The Board concluded that an 
emergency may reasonably be considered to have existed on 
January 1 and January 2, 2003 and granted reimbursement of 
the unauthorized medical expenses at the non-VA facility for 
those two days.  

Private medical records for the veteran's non-VA 
hospitalization from January 3 to January 6, 2003, indicate 
that on January 3rd, his congestive heart failure was 
improving; but there were diminished breath sounds, and 
results of a chest x-ray showed borderline cardiomyopathy 
with congestive heart failure and small pleural effusions.  
There was slight improvement from the admitting chest x-ray.  
The progress record indicates that he was to be considered 
for discharge "if ok", and his medication was changed.  
Clinical entries dated on January 4th, reveal that laboratory 
test results showed worsening renal function, although the 
veteran was described as clinically improved, and renal 
insufficiency was diagnosed.  Similar findings were reported 
on January 5th when diminished breath sounds were again noted 
and, while progress notes indicate the veteran's congestive 
heart failure was improved, he still had renal insufficiency.  
On January 6th, the veteran had no complaints of further 
shortness of breath and his lungs were clear to auscultation, 
bilaterally.  He was discharged home.

In May 2003, the claim was denied on the basis that it was 
not emergent and the VAMC was feasibly available for the 
veteran's treatment.

As noted above, the basis for the denial of this claim was 
that the medical services were for non-emergent care.  With 
respect to whether or not an emergency existed, neither 38 
U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a definition 
of when an emergency exists.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey, 7 Vet. 
App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2005). Although certainly not a 
binding definition when considering reimbursement under 38 
C.F.R. § 17.120, it does provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As previously mentioned, upon review of the probative medical 
evidence of record, in October 2005, the Board concluded that 
it was as likely as not that an emergency condition occurred 
on January 1 and continued into January 2, 2003, and that the 
medical services the veteran received on January 1 and 
January 2, 2003 were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and that given the veteran's presenting symptoms, VA medical 
facilities were not feasibly available.

Thus, the primary issue now to be decided by the Board is 
whether or not the veteran's medical condition from January 3 
to January 6, 2003 was a continuation of the initial emergent 
condition such that it was not medically feasible to transfer 
him to a VA or other Federal facility.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton, 7 
Vet. App. at 327.  Feasibly available is not defined in 38 
U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  Under the provisions 
of 38 C.F.R. § 17.53, a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52 and 17.53 (2005).  A VA 
facility would not be feasibly available if there was 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

The veteran has indicated that he lived within 10 miles of 
the hospital where he was taken by the EMS.  However, he said 
that the nearest VAMC is located in Mountain Home, Tennessee, 
more than 80 miles from the veteran's residence.

According to the veteran, his condition was too unstable to 
be transported to another medical facility, which is why the 
ambulance brought him to the nearest private facility.  The 
EMS transported him to nearest medical facility. The record 
also indicates that a previous telephone call to VA triage 
advised the veteran to call 911 in the event of an emergency.  
The veteran was admitted to the hospital with diagnoses of 
congestive heart failure, atrial fibrillation, and a history 
of coronary artery disease, supratherapeutic INR, diabetes 
mellitus, and hyperlipidemia.  

Furthermore, the evidence reflects that while his condition 
apparently stabilized enough to be considered for discharge 
on January 3rd, his health evidently deteriorated such that 
laboratory test results showed he had worsening renal 
insufficiency.  The evidence does not indicate that, given 
the veteran's age and medical history, it would have been 
feasible based on the veteran's condition, to safely 
transport the veteran to the Mountain Home VA facility on the 
morning of January 3, 2003.  The Board concludes that it is 
at least as likely as not that the medical personnel did make 
the decision, based upon their knowledge with respect to the 
veteran's medical condition at that time (i.e., the nature of 
clinical findings and his complaints), as well as the 
veteran's medical history of cardiac problems, to not 
discharge him from the nearest private hospital, 
approximately 70 miles closer than the VAMC in Mountain Home.  
In resolving all doubt in the veteran's behalf, the Board 
concludes that a VA facility was not feasibly available from 
January 3 to January 6, 2003.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising its discretion under the reasonable-doubt/benefit- 
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether the criteria for payment or 
reimbursement for the veteran's non-VA medical treatment from 
January 3 to January 6, 2003, have been met in this case. The 
Board emphasizes that this grant is based upon reasonable 
doubt, and does not reflect error on the part of the VAMC in 
its thorough development and adjudication of the matter.

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical service 
provided by the Norton Community Hospital and associated 
providers from January 3 to January 6, 2003 is warranted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by the Norton Community 
Hospital and associated providers from January 3 to January 
6, 2003 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


